DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 1-10, 13 and 17-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The applicant newly amended claims 1 and 18 discloses wherein the magnetic core comprises at least a first magnetic post arranged between the first and second planes and a second magnetic post arranged between the first and second planes, wherein the first and second magnetic posts are arranged laterally side-by-side which is discussed in para 0083-0084 of the applicant specifications. The response that was sent on 07/22/20 to the office; the applicant elected species 4 (figure 4). Figure 4 has structural limitations of one of magnetic post disposed between two magnetic sheets that are parallel to one another and at least one structure of magnetic paste or at least one non-magnetic gap is provided, wherein the at least one non-magnetic gap comprises at least one of the group consisting of an airgap and a gap filled with electrically insulating resin material.
Figure 4 does not disclose structural features of at least a first magnetic post arranged between the first and second planes and a second magnetic post arranged between the first and second planes, wherein the first and second magnetic posts are arranged laterally side-by-side.

s 1-10, 13 and 17-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Figure 4 does not disclose structural features of at least a first magnetic post arranged between the first and second planes and a second magnetic post arranged between the first and second planes, wherein the first and second magnetic posts are arranged laterally side-by-side. Where in the specifications/drawings discloses these limitations in regards to figure 4? Claims 2-10, 13 and 17 are rejected under the same premise as claims 1 and 18 since they depend on all the limitations of these independent claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, wherein the magnetic core comprises a plurality of separate magnetic bodies….. at least a first magnetic post arranged between the first and second planes and a second magnetic post arranged between the first and second planes, wherein the first and second magnetic posts are arranged laterally side-by-side..”.is vague and indefinite.  Where in the specifications/drawings discloses these limitations in regards to figure 4? The 112 2nd rejection will remain until the 112 rejection is clarified/corrected. Claims 2-10, 13 and 17 are rejected under the same premise as claims 1 and 18 since they depend on all the limitations of these independent claims. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837